Title: The American Commissioners to Henry Johnson, 9 September 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Johnson, Henry


Sir
Paris Septr. 9th. 1777
Yours informing us of your being ready for sea we recd. and by Capt. Bell advise you to settle your accts. of Disbursements and give Bills on us for the amount forwarding to us at the same time copies thereof, after which you are to take the first favourable opportunity to go for America endeavouring to make either the Port of Portsmouth in New Hampshire or Boston as the most likely to avoid the Enemies vessels of a superior Force. The Dispatches sent you you will keep in readiness to be sunk in case of Danger and on your safe arival instantly forward them to the Congress. It gives us pain that you are obliged to return without an opportunity of more effectually annoying our Enemy and advancing your own Fortune. At the same time we shall with pleasure acquaint the Congress that your Conduct has been such as merits our approbation and we doubt not they will take notice of our representations on the subject, by giving you a more favorable opportunity of distinguishing yourself in the service of your Country. With respect to your affairs at Morlaix it was never our intention that you should apply to any other than the house of M. Cornic & Co. with whose reputation we are well satisfied; nor was Mr. Deanes Letter other than merely accepting Mr. Days proposals of Correspondence generally and without any intention of Putting any affairs particularly under his direction. We are wishing you a Prosperous Voyage, with due respect Sir your most Obedient Humble Servants
BF.S. D.A. L.

P.S. You will please to send us an Acct. of what sums you recd. on acct. of Prizes and how much of it has been applied to repairs of your Vessels.
Capt. Johnson

